Citation Nr: 0112329	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of service-connected low back disability, 
evaluated as 10 percent disabling from December 1, 1998.

2.  Evaluation of service-connected residuals of a right 
ankle fracture, evaluated as 10 percent disabling from 
December 1, 1998.

3.  Evaluation of service-connected plantar fasciitis, 
evaluated as 10 percent disabling from December 1, 1998.



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 2000 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
low back disability, residuals of a right ankle fracture, and 
plantar fasciitis.  The service-connected disabilities were 
each evaluated as 10 percent disabling, effective from 
December 1, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the issues on 
appeal as set forth on the preceding page.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  This should include another examination.  As 
for the veteran's low back disability, it has been rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (lumbosacral strain).  As for the veteran's right 
ankle disability, it has been rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (limitation of 
motion).  Because the manner in which the veteran's 
disabilities have been rated contemplates problems with 
motion, consideration must be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  See 38 C.F.R. § 4.71a (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion require consideration of functional losses due to 
pain, etc.).  

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

At the November 1999 VA examinations, the veteran's 
complaints of pain were noted.  Moreover, clinical 
evaluations were made as to the veteran's low back and right 
ankle.  Specifically, as to the low back, the November 1999 
joints examiner observed forward flexion to 90 degrees, 
backward extension to 30 degrees, and left and right-sided 
bending to 45 degrees.  It was opined that the veteran's pain 
was exacerbated with flexion and he had tenderness to 
palpation at the right of L5-Sl.  However, there was no 
paraspinal muscle spasm, motor examination was 5/5 in lower 
extremities, sensation was intact, deep tendon reflexes were 
equal and 2+, and the veteran could toe-and-heel walk without 
difficulty.  Interestingly, x-rays showed "minimal 
straightening of lumbar lordosis suggestive of spasm or 
strain," degenerative changes with slight disk space 
narrowing at L5-S1, and a suggestion of minimal grade I 
spondylolisthesis.  The diagnosis was mechanical low back 
pain. 

As for the right ankle, the November 1999 joints examiner 
observed dorsiflexion to 20 degrees and plantar flexion to 60 
degrees.  It was opined that the veteran had tenderness to 
palpation along the peroneal tendons and had pain with 
maximum inversion or resisted eversion.  Moreover, the ankle 
had a 6-centimeter (cm) longitudinal incision over the 
fibula, which was well healed and was not tender to 
palpation.  X-rays show retained hardware, a 7-millimeter 
(mm) bony density at the tip of the medial malleolus with 
irregularity and spurring, slight spurring at the dorsal 
aspect of tarsals (minimally in other places), slight 
irregularity at the posterior malleolus, and calcification or 
ossification between the lower right tibia and fibula.  The 
diagnosis was evidence of peroneal tendinitis, possibly 
secondary to hardware or previous ankle fracture.

In addition, the November 1999 general examiner observed a 
8.5-cm longitudinal scar on the lateral aspect of the right 
ankle, normal motor strength and tone were normal throughout, 
2+ and symmetrical deep tendon reflexes were, and a normal 
gait.  Moreover, plantar responses were flexor.  The 
diagnoses were low back pain, with no historical or 
examination evidence of radiculopathy, and status post right 
ankle fracture with persistent pain.

Despite the above-noted reports of pain, no opinion was 
provided such that functional impairment due to such pain 
could be equated to the criteria by which the veteran's 
disabilities have been rated.  38 C.F.R. §§ 4.40, 4.45, 
4.71a; DeLuca, supra.  Consequently, the current development 
is unresponsive to the mandate of DeLuca.  The message of 
DeLuca is that, while a veteran may have normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation.  If 
so, he must be rated accordingly.  The only way to apply this 
rule is for the examiner to provide his/her best judgment as 
to the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.  This has not yet been done in 
this case.

Lastly, as for the veteran's plantar fasciitis, the Board 
notes that it has been rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot).  
The Board notes that the only medical evidence in the record 
as to the severity of the veteran's plantar fasciitis is the 
November 1999 joints examiner's observation that plantar 
responses were flexor and gait was normal as well as his 
opinion that the veteran had a "[h]istory of plantar 
fasciitis with persistent pain in both feet."  Therefore, 
because no findings have been provided which allow for 
specific application of the rating criteria of Diagnostic 
Code 5276, a remand is required for a thorough examination. 

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant records kept by any physician or 
hospital identified by the veteran while 
the appeal is in remand status.  In the 
event any attempts to secure information 
are unsuccessful, such efforts should be 
fully documented in the record, and the 
veteran should be notified in accordance 
with the Veterans Claims Assistance Act of 
2000.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran examined for 
the purpose of assessing the severity of 
his service-connected disabilities.

a.  The examiner should review the 
claims file and examine the veteran.  
The examiner should identify each 
functional debility legitimately 
experienced by the veteran due to 
service-connected low back 
disability, right ankle disability, 
and plantar fasciitis.

b.  As to the low back, the examiner 
should state whether the veteran has 
muscle spasms on extreme forward 
bending as suggested by the November 
1999 x-ray report.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

c.  As to both the low back and 
right ankle, the examiner should 
conduct complete range of motion 
studies.  Specifically, the examiner 
should conduct evaluations of the 
veteran's low back and right ankle 
that take into account all 
functional impairments such as pain 
on use, weakness, fatigability, 
abnormal movement, etc.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a 
(2000); DeLuca, supra.  Next, it 
should be noted whether the service-
connected functional debility 
experienced by the veteran equates 
to limitation of motion greater than 
that shown in the clinical setting.  
The functional impairment of the 
back should be equated to criteria 
of Diagnostic Code 5295 and the 
functional impairment of the ankle 
should be equated to moderate or 
marked limitation of motion.  If the 
veteran is examined at a point of 
maximum disability, the examiner 
should affirmatively say so.

d.  As to the plantar fasciitis, the 
examiner must given an opinion as to 
whether the disability may fairly be 
characterized as "severe" (i.e., 
objective evidence of marked 
deformity (pronation, abduction, 
etc.), pain on manipulation and use, 
indication of swelling on use, or 
characteristic callosities) or 
"pronounced" (i.e., marked 
pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement, and severe 
spasm of the tendo achillis on 
manipulation, not improved by 
orthopedic shoes or appliances).  
The examiner should indicate whether 
the adverse symptomatology is 
unilateral or bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  If 
adverse symptomatology is not fairly 
characterized as severe or 
pronounced, the examiner should 
affirmatively say so.

3.  The RO should ensure that the 
examinations satisfy the instructions 
set out above.  After all notice 
requirements have been satisfied, and 
the duty to assist has been fulfilled, 
the RO should take adjudicatory action 
on the claims here at issue.  Such 
adjudication should include 
consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.71a, as well as DeLuca, supra.  
Consideration should also include 
whether any staged rating(s) should be 
assigned.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

